1

2

3

4                          UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF CALIFORNIA

6

7        SCOTT JOHNSON,                       No.    2:14-cv-01672-JAM-DAD
8                    Plaintiff,
9            v.                               ORDER GRANTING IN PART AND
                                              DENYING IN PART PLAINTIFF’S
10       FRED ARTHUR BALLEW;                  MOTION FOR PARTIAL SUMMARY
         TATA FOODS CORPORATION, a            JUDGMENT
11       California Corporation,
12                   Defendants.
13

14           Plaintiff Scott Johnson (“Plaintiff”) sued Fred Arthur

15   Ballew (“Defendant Ballew”) and Tata Foods Corporation

16   (“Defendant Tata Foods”), alleging that their business, a Denny’s

17   restaurant, does not comply with the Americans with Disabilities

18   Act (“ADA”) and the Unruh Civil Rights Act.           Compl., ECF No. 1.

19   A default judgment was entered against Defendant Tata Foods.                ECF

20   No. 6. Plaintiff now moves for partial summary judgment against

21   Defendant Ballew.     Mot., ECF No. 38.         Defendant Ballew has not

22   opposed Plaintiff’s motion.          For the reasons set forth below, the

23   Court GRANTS IN PART and DENIES IN PART Plaintiff’s motion.             1


24                                   I.    OPINION

25           Plaintiff, a quadriplegic, visited the Denny’s restaurant,

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for February 11, 2020.
                                      1
1    located at 5033 S. Hwy 99, Stockton, California, on March 11,

2    2014, March 18, 2019, and March 24, 2019.    Johnson Decl. ¶¶ 4, 9,

3    ECF No. 38-4.    During these visits, Plaintiff found that the

4    restaurant did not have a van accessible parking spot.    Id. at

5    ¶ 6.   Inside the restaurant’s restroom, Plaintiff was unable to

6    use the coat hook and mirror as both were mounted too high.       Id.

7    at ¶¶ 13–14.    Additionally, Plaintiff was worried about burning

8    his legs on an unwrapped hot water pipe below the sink.     Id. at

9    ¶ 15. Plaintiff regularly visits businesses in the area but was

10   deterred from patronizing the Denny’s restaurant on several

11   occasions because of the restaurant’s barriers to access.     Id. at

12   ¶¶ 18, 21.

13          Plaintiff seeks injunctive relief and statutory damages

14   under the Unruh Civil Rights Act corresponding to two (2)

15   obstructed visits to the Denny’s restaurant ($4,000.00 minimum

16   statutory damages per visit, for a total amount of $8,000.00) and

17   an additional $4,000 for the times he was deterred from visiting

18   the restaurant because of his knowledge of the barriers.    Mot. at

19   11–12.

20          Here, Plaintiff provided factual evidence that Defendant
21   Ballew’s business did not comply with the ADA and Unruh Civil

22   Rights Act, that Plaintiff visited the restaurant on several

23   occasions, and that Plaintiff was deterred from patronizing the

24   restaurant thereafter.    By failing to file an opposition to this

25   motion, Defendant Ballew has not provided any evidence

26   demonstrating an issue of material fact as to those violations.
27   Thus, there is no dispute of fact as to Plaintiff’s visits to the

28   Denny’s restaurant and Defendant’s statutory noncompliance,
                                       2
1    making relief appropriate.

2         Although a plaintiff may recover statutory damages for

3    several visits to a non-compliant facility, making multiple

4    visits to a non-complaint facility in a short amount of time may

5    constitute a failure to mitigate.      See Johnson v. Guedoir, 218 F.

6    Supp. 3d 1096, 1103 (E.D. Cal. 2016).     Here, Plaintiff visited

7    the Denny’s restaurant three times in one month.      Johnson Decl.

8    at ¶¶ 4, 9.   These visits are close enough in time to constitute

9    a failure to mitigate.    Thus, the Court will only award Plaintiff

10   $4,000 in statutory damages for the first of his visits to the

11   restaurant.

12        Finally, the same plaintiff is entitled to statutory damages

13   for one encounter and a separate award for deterrence.      Guedoir,

14   218 F. Supp. 3d at 1100.    Accordingly, the Court will award

15   Plaintiff another $4,000 in statutory damages for the times he

16   was deterred from visiting the restaurant.

17                               II.   ORDER

18        For the reasons provided, the Court GRANTS IN PART and

19   DENIES IN PART Plaintiff’s Motion for Partial Summary Judgment.

20   Defendants are enjoined to “alter facilities to make such
21   facilities readily accessible to and useable by individuals with

22   disabilities” to the extent required by the ADA. 42 U.S.C.

23   § 12188(a)(2).   The Court also awards Plaintiff statutory damages

24   in the amount of $8,000.

25        IT IS SO ORDERED.

26   Dated: February 5, 2020
27

28
                                        3
